 1   NEAL M. GOLDSTEIN, ESQ.
     CALIFORNIA BAR NO. 82187
 2   11400 W. OLYMPIC BOULEVARD, SUITE 600
     LOS ANGELES, CA 90064
 3   TEL: 310/817-6006

 4   JAY YOUNG, ESQ.
     NEVADA BAR NO. 5562
 5   HOWARD & HOWARD ATTORNEYS PLLC
     WELLS FARGO TOWER, SUITE 1000
 6   3800 HOWARD HUGHS PARKWAY
     LAS VEGAS, NV 89169
 7
     Counsel for Defendants Parker and Williams
 8
                                     UNITED STATES DISTRICT COURT
 9
                                            DISTRICT OF NEVADA
10
     21st CENTURY COMMUNITIES,
11   INC., a Nevada corporation,
                                                   Case No.       2:09-cv-2458-RFB-VCF
12                 Plaintiff,

13      vs.                                        STIPULATION RE DEFENDANTS’
                                                   REQUEST FOR EITHER A CHANGE OF
14   MUZLINK, LLC, a California                    THE DATE FOR THE PRETRIAL
     limited liability company; PHILLIP            CALENDAR CALL OR PERMISSION FOR
15   BRADLEY PARKER, a California                  DEFENDANTS’ COUNSEL TO APPEAR
     Resident, WAYNE WILLIAMS, a                   VIA TELEPHONE AT SUCH
16   California Resident, DOES I through           PROCEEDING
     X; and ROE CORPORATIONS, I
17   through X, inclusive,

18                 Defendants.

19

20            1.        Defendants Phillip Bradley Parker and Wayne Williams (collectively “Defendants”)
21   submit this stipulation seeking either a change of the date and time of the scheduled Calendar Call
22   regarding the Trial or for permission for lead counsel, Neal M. Goldstein, to appear for such via
23   telephone.
24            2.        Defendants so request because the Court’s recent order sets such Call on
25   Defendants’ lead counsel’s Mother’s 90th Birthday (March 21, 2019).
26            3.        On November 30, 2018, the Court entered the following order:
27

28                      ORDER Granting [161] Stipulation. IT IS ORDERED that


                                                         1
 1                     Jury Trial is set for 4/1/19 at 9:00 AM in LV Courtroom 7C

 2                     before Judge Richard F. Boulware, II. IT IS FURTHER

 3                     ORDERED that Calendar Call is set for 3/21/19 at 3:00 PM

 4                     in LV Courtroom 7C before Judge Richard F. Boulware,

 5                            IT IS FURTHER ORDERED that trial briefs,

 6                     proposed voir dire, proposed jury instructions, exhibit

 7                     and witness lists are due by 3/20/19.

 8           4.        Neal M. Goldstein is lead counsel for the Defendants. His mother turns 90 on

 9   March 21st, the day on which the Court ordered the final Calendar Call.

10           5.        Long before the order was entered, Mr. Goldstein’s sibling and mother had

11   arranged to be in the Chicago area to celebrate his Mother’s birthday from March 20th through

12   March 24th. Mr. Goldstein had previously purchased airplane tickets to fly to Chicago on March

13   20th and return on March 24th. Mr. Goldstein can be at a Calendar Call on March 19, 2019 or

14   before or the afternoon of March 25th or thereafter.

15           6.        Mr. Goldstein would like to be present for the Calendar Call applicable to the trial

16   of this matter.

17           7.        Defendants request that the Calendar be rescheduled, which is preferable to the

18   Defendants, or that Mr. Goldstein be allowed to appear for the Call via telephone.

19           8.        Defendants ask only that the Calendar Call be at a time and in a manner where their

20   counsel can appear and also be available to celebrate with his Mother’s 90th Birthday. If necessary,

21   counsel asks that he be given permission to appear via telephone, which he can do at the time that

22   the call is presently scheduled. However, as noted, Defendants prefer that the Call be at a time

23   when Mr. Goldstein can be present in the event any issues arise at that time.

24   ///

25   ///

26   ///

27   ///

28   ///


                                                         2
 1           9.      Plaintiffs have no objection to a change of the Calendar call as long as such does

 2   not give rise to a conflict for them.

 3           By their signatures below, all parties agree and stipulate to the foregoing and request the

 4   Court enter an order in accordance therewith:

 5

 6   Dated: December 10, 2018                      /s/ Neal M. Goldstein
                                                   Neal M. Goldstein
 7                                                 Attorney for Defendants Parker and Williams

 8                                                 GREENBEERG TRAURIG, LLP
 9
                                                   By:/s/Kara .B. Henricks____
10                                                    Kara B. Hendricks
11                                                 Attorneys for Plaintiff

12                                            ORDER

13          IT IS ORDERED that the Calendar Call in the above captioned matter previously set for
14 3/21/19 at 3:00 PM is vacated and continued to ________________at
                                                  March 19, 2019     3:00 PM in LV Courtroom 7C.
                                                                     _____
15 ~        IT IS FURTHER ORDERED that proposed voir dire, proposed jury intructions,
16 exhibit and witness lists are due by March 15, 2019; trial brief is due by March 18, 2019.

17          IT IS FURTHER ORDERED that motions in limine are due by March 11, 2019 with

18 responses due by March 15, 2019.

19          ________________________________________________________________________
            Alternatively, IT IS ORDERED that Neal M. Goldstein, counsel for the Defendant
   _________________________________________________________________________
20 in the above captioned action may appear at the Calendar Call in the above captioned
21 __________________
   matter via telephone.
22

23                                                         __________________________________
24                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
25
                                                           DATED: December 11, 2018.
26

27

28


                                                       3
